Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-11 
            The reasons for allowance are an image forming apparatus comprising: an image forming unit including an image bearing member configured to bear a toner image, and a developing member disposed to face the image bearing member, and configured to develop an electrostatic latent image, formed on the image bearing member, with toner; a movable belt configured to come into contact with the image bearing member; a transfer member provided at a position corresponding to the image bearing member with the belt interposed between the transfer member and the image bearing member, the transfer member being configured to transfer a toner image from the image bearing member to the belt; a transfer power supply configured to apply voltage to the transfer member; and a control unit configured to execute a first mode and a second mode, the first mode being a mode in which the control unit performs image formation by controlling a speed ratio of a rotation speed of the developing member to a rotation speed of the image bearing member such that the speed ratio becomes a first speed ratio, the second mode being a mode in which the control unit performs image formation by controlling the speed ratio of the rotation speed of the developing member to the rotation speed of the image bearing member such that the speed ratio becomes a second speed ratio higher than the first speed ratio, wherein the control unit controls the voltage that is applied from the transfer power supply to the transfer member based on information about a durability of the image forming unit, and wherein the control unit is configured to, in the second mode, control the voltage that is applied from the transfer power supply to the transfer member such that the value of current flowing from the transfer member toward the image bearing member in a case where the durability is a first durability in a surrounding environment is greater than the value of current flowing from the transfer member toward the image bearing member in a case where the durability is a second durability, which is lower than the first durability, in the surrounding environment.  The above limitations are contained in claims 1-11, but are not taught or suggested by the prior art of record.

Claims 12-24
            The primary reasons for allowance are an image forming apparatus comprising: an image forming unit including an image bearing member configured to bear a toner image, and a developing member disposed to face the image bearing member, and configured to develop an electrostatic latent image, formed on the image bearing member, with toner; an intermediate transfer member to which a toner image born on the image bearing member is primarily transferred; a transfer member configured to come into contact with the intermediate transfer member to form a transfer portion, the transfer member being configured to secondarily transfer the toner image, primarily transferred from the image bearing member to the intermediate transfer member, from the intermediate transfer member to a transfer material; a transfer power supply configured to apply voltage to the transfer member; and a control unit configured to execute a first mode and a second mode, the first mode being a mode in which the control unit performs image formation by controlling a speed ratio of a rotation speed of the developing member to a rotation speed of the image bearing member such that the speed ratio becomes a first speed ratio, the second mode being a mode in which the control unit performs image formation by controlling the speed ratio of the rotation speed of the developing member to the rotation speed of the image bearing member such that the speed ratio becomes a second speed ratio higher than the first speed ratio, wherein the control unit controls the voltage that is applied from the transfer power supply to the transfer member based on information about a durability of the image forming unit, and wherein the control unit is configured to, in the second mode, control the voltage that is applied from the transfer power supply to the transfer member such that the value of current flowing from the transfer member toward the intermediate transfer member in a case where the durability is a first durability in a surrounding environment is greater than the value of current flowing from the transfer member toward the intermediate transfer member in a case where the durability is a second durability, which is lower than the first durability, in the surrounding environment.  The above limitations are contained in claims 12-24, but are not taught or suggested by the prior art of record.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
             Ozeki (US 2010/0329703) and Takahashi et al. (US 2012/0027443) disclose an image forming apparatus including a control unit.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        May 16, 2022